Citation Nr: 1608570	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-21 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

2. Whether new material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for an acquired psychiatric condition, to include PTSD.

5. Entitlement to a disability rating in excess of 30 percent for lichens planus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  Jurisdiction was subsequently transferred to the RO in San Juan, Puerto Rico.

VA previously denied entitlement to service connection for PTSD, in 2007.  This decision was not appealed and became final.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Court has held that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  As will be discussed, the petition to reopen is being granted, and the issue is being broadened to a claim for an acquired psychiatric condition, to include PTSD, per Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

In 2015, the Veteran's service personnel records and other evidence were submitted directly to the Board. The Board has considered these records prior to Agency of Jurisdiction (AOJ) review. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of service connection for hypertension and an acquired psychiatric condition, and an increased rating for lichens planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed August 2008 RO decision, service connection for hypertension was denied.
 
2. New evidence received since the August 2008 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for hypertension.

3. In an unappealed March 2007 RO decision, service connection for PTSD was denied.
 
4. New evidence received since the March 2007 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1. The August 2008 RO decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

2. New and material evidence has been received since the RO's August 2008 decision, and the claim of service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The March 2007 RO decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

4. New and material evidence has been received since the RO's March 2007 decision, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2008 rating decision, the RO denied the Veteran's claim for service connection for hypertension on the basis that there was no nexus between the Veteran's hypertension and service.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the August 2008 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

In a March 2007 rating decision, the RO denied the Veteran's claim for service connection for PTSD on the basis that the Veteran did not offer evidence of an in-service stressor.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the March 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (2015).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The Veteran is attempting to reopen his original claim for hypertension.  New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Hypertension is not listed as a condition that is presumed to be the result of herbicide exposure.  38 C.F.R. § 3.309(e) (2015).  However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  This was reiterated in again Update 2010. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  The findings of the NAS reach the low threshold established to indicate that there may be a nexus between the Veteran's hypertension and service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran, due to his service on the ground in Vietnam, is presumed to be exposed to herbicides.

This guidance is new, because it was not available when the Veteran's first claim was being decided, and it is material because it triggers the Secretary's duty to assist by providing a medical examination.  Therefore, the Veteran's claim for service connection for hypertension is reopened.

The Veteran's claim for service connection for PTSD was originally denied due to lack of evidence of a stressor.  In lay statements provided in September 2012 and elsewhere in the record, the Veteran detailed repeated attacks of enemy fire daily while serving on a task force in Vietnam.  He also indicated that his position as an artillery repairman required him to go to some of the more dangerous places in Vietnam, in order to replace cannon barrels and other equipment, and once, he was replacing a cannon barrel when his unit was attacked.  This evidence is new, because it was not considered during the Veteran's original claim, and it is material, because it raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.  Therefore, the Veteran's claim for service connection for PTSD is reopened.  

As indicated above, the Board has rephrased the Veteran's reopened claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Given the granting of benefits, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

New and material evidence has been presented to reopen the claim of service connection for hypertension.

New and material evidence has been presented to reopen the claim of service connection for an acquired psychiatric condition.


REMAND

In a January 2014 VA treatment record, the Veteran's physician noted that the Veteran receives Social Security benefits.  There is no indication whether the Veteran is receiving payments based on retirement age or disability benefits.  Further, if he is receiving disability benefits, there is no indication as to whether they are for his hypertension, lichen planus, or acquired psychiatric disabilities, nor has he indicated that SSA records relevant to this appeal exist.  VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  However, as the Board does not know what disabilities the Veteran might be receiving SSA benefits for, there still exists a reasonable possibility that the SSA records are relevant to the Veteran's claims on appeal.  Golz, 590 F.3d at 1323.  Therefore, the Board finds that a remand to obtain additional evidence concerning such records is necessary.

Additionally, as stated above, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  This was reiterated in again Update 2010. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  The findings of the NAS reach the low threshold established to indicate that there may be a nexus between the Veteran's hypertension and service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An addendum opinion on this issue is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must contact the SSA and obtain copies of all medical and other records considered by SSA as part of any claim for benefits submitted by the Veteran. All attempts to secure this evidence must be documented in the claims file.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's hypertension, so a new opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service or is related to any incident of service, including due to herbicide exposure.  The examiner is admonished that the Veteran is presumed to have been exposed to herbicides.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


